Exhibit 10.2

 

ADVANCED BIOENERGY

 

Richard Peterson

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

                This Amended and Restated Employment Agreement (this
“Agreement”) is entered into on December 11, 2007 by and between Advanced
BioEnergy, LLC, a Delaware limited liability company (the Company”), and Richard
Peterson, a resident of Minnesota (“Employee”).

 

Background

 

 A.           The Company, which was formed in early 2005, is establishing and
currently owns and operates dry mill corn-based ethanol plants throughout the
Midwest.

 

B.            Employee’s employment with the Company commenced on November 13,
2006.  Employee is employed by the Company as its Vice President of Accounting
and Finance, and as Chief Financial Officer.

 

C.            The Company and Employee are parties to an Employment Agreement
dated October 17, 2006 (the “Prior Agreement”), which the parties desire to
amend and restate in its entirety as set forth in this Agreement.

 

D.            It is desirable and in the best interests of the Company to
provide inducement for Employee (1) to remain in the service of the Company in
the event of any proposed or anticipated change in control of the Company and
(2) to remain in the service of the Company in order to facilitate an orderly
transition in the event of a change in control of the Company.

 

E.             In addition, in October 2004, the American Jobs Creation Act of
2004 (the “Act”) was enacted, Section 885 of which Act added new provisions to
the Internal Revenue Code pertaining to deferred compensation.  The Treasury
Department has issued final regulations and guidances regarding the deferred
compensation provisions of the Act, which permit service providers and service
recipients a transition period to modify existing deferred compensation
arrangements to bring them into compliance with the Act.

 

F.             The parties agree that it is in their mutual best interests to
modify, amend and clarify the terms and conditions of the Prior Agreement, as
set forth in this Agreement, with the full intention of complying with the Act
so as to avoid the additional taxes and penalties imposed under the Act.

 

G.            In consideration of the foregoing premises and the respective
agreements of the Company and Employee set forth below, the Company and
Employee, intending to be legally bound, agree as follows.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 


1.              EMPLOYMENT.  SUBJECT TO ALL TERMS AND CONDITIONS HEREOF, THE
COMPANY WILL EMPLOY EMPLOYEE, AND EMPLOYEE WILL CONTINUE TO SERVE THE COMPANY
AND PERFORM SERVICES FOR THE COMPANY, UNTIL EMPLOYEE’S EMPLOYMENT TERMINATES
UNDER SECTION 11.


 


2.              POSITION AND DUTIES.


 


(A)           POSITION WITH THE COMPANY.  (“POSITION”) EMPLOYEE WILL CONTINUE TO
SERVE AS THE VICE PRESIDENT OF ACCOUNTING AND FINANCE, AND AS CHIEF FINANCIAL
OFFICER, AND WILL CONTINUE TO PERFORM SUCH DUTIES AND RESPONSIBILITIES AS THE
COMPANY’S CHIEF EXECUTIVE OFFICER (“CEO”), THE CEO’S DESIGNEE, OR THE COMPANY’S
BOARD OF DIRECTORS (“BOARD”) MAY ASSIGN TO EMPLOYEE FROM TIME TO TIME.


 


(B)          PERFORMANCE OF DUTIES AND RESPONSIBILITIES.  EMPLOYEE WILL SERVE
THE COMPANY FAITHFULLY AND TO THE BEST OF EMPLOYEE’S ABILITY AND WILL DEVOTE
EMPLOYEE’S FULL TIME, ATTENTION AND EFFORTS TO THE BUSINESS OF THE COMPANY
DURING EMPLOYEE’S EMPLOYMENT.  EMPLOYEE WILL REPORT TO THE COMPANY’S CEO, THE
CEO’S DESIGNEE, OR TO SUCH OTHER PARTY THAT MAY BE DESIGNATED BY THE BOARD. 
DURING EMPLOYEE’S EMPLOYMENT HEREUNDER, EMPLOYEE WILL NOT ACCEPT OTHER
EMPLOYMENT OR ENGAGE IN OTHER MATERIAL BUSINESS ACTIVITY, EXCEPT AS APPROVED IN
WRITING BY THE BOARD.


 


(C)           PRIOR COMMITMENTS.  EMPLOYEE HEREBY REPRESENTS AND WARRANTS THAT
EMPLOYEE IS UNDER NO CONTRACTUAL OR LEGAL COMMITMENTS THAT WOULD PREVENT
EMPLOYEE FROM FULFILLING THE DUTIES AND RESPONSIBILITIES AS SET FORTH IN THIS
AGREEMENT.  EMPLOYEE HAS PROVIDED COPIES TO THE COMPANY OF ANY EMPLOYMENT
AGREEMENTS, NON-COMPETITION AGREEMENTS OR OTHER AGREEMENTS THAT EMPLOYEE
PREVIOUSLY SIGNED THAT MIGHT ARGUABLY RESTRICT EMPLOYEE’S RIGHT TO WORK FOR THE
COMPANY, THE SERVICES THAT EMPLOYEE MAY PROVIDE TO THE COMPANY, OR THE
INFORMATION THAT EMPLOYEE MAY DISCLOSE TO THE COMPANY OR USE IN THE COURSE AND
SCOPE OF HIS EMPLOYMENT WITH THE COMPANY.


 

3.              Compensation.

 


(A)           BASE SALARY.  THE COMPANY WILL PAY TO EMPLOYEE AN ANNUAL BASE
SALARY OF $17,500, LESS DEDUCTIONS AND WITHHOLDINGS, WHICH BASE SALARY WILL BE
PAID IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL POLICIES AND PROCEDURES. 
DURING EACH YEAR AFTER THE FIRST YEAR OF EMPLOYEE’S EMPLOYMENT HEREUNDER, THE
BOARD MAY REVIEW AND MAY ADJUST EMPLOYEE’S BASE SALARY IN ITS SOLE DISCRETION.


 


(B)          EMPLOYEE BENEFITS.  WHILE EMPLOYEE IS EMPLOYED BY THE COMPANY
HEREUNDER, EMPLOYEE WILL BE ENTITLED TO PARTICIPATE IN ALL EMPLOYEE BENEFIT
PLANS AND PROGRAMS OF THE COMPANY TO THE EXTENT THAT EMPLOYEE MEETS THE
ELIGIBILITY REQUIREMENTS FOR EACH INDIVIDUAL PLAN OR PROGRAM.  THESE BENEFIT
PLANS AND PROGRAMS CURRENTLY INCLUDE A 401(K) PLAN AND MEDICAL, LIFE AND
DISABILITY INSURANCE PROGRAMS.  THE COMPANY PROVIDES NO ASSURANCE AS TO THE
ADOPTION OR CONTINUANCE OF ANY PARTICULAR EMPLOYEE BENEFIT PLAN OR PROGRAM.


 

--------------------------------------------------------------------------------


 


(C)           EXPENSES.  THE COMPANY WILL REIMBURSE EMPLOYEE FOR ALL REASONABLE
AND NECESSARY OUT-OF-POCKET BUSINESS, TRAVEL AND ENTERTAINMENT EXPENSES INCURRED
BY EMPLOYEE IN THE PERFORMANCE OF THE DUTIES AND RESPONSIBILITIES HEREUNDER,
SUBJECT TO EMPLOYEE’S PROVIDING RECEIPTS AND COMPLYING WITH THE COMPANY’S NORMAL
POLICIES AND PROCEDURES FOR EXPENSE VERIFICATION AND DOCUMENTATION; PROVIDED,
HOWEVER, THAT EMPLOYEE SHALL SUBMIT VERIFICATION OF EXPENSES WITHIN 30 DAYS
AFTER THE DATE THE EXPENSE WAS INCURRED, AND THE COMPANY SHALL REIMBURSE
EMPLOYEE FOR SUCH EXPENSES ELIGIBLE FOR REIMBURSEMENT WITHIN 30 DAYS
THEREAFTER.  THE RIGHT TO REIMBURSEMENT HEREUNDER IS NOT SUBJECT TO LIQUIDATION
OR EXCHANGE FOR ANY OTHER BENEFIT, AND THE AMOUNT OF EXPENSES ELIGIBLE FOR
REIMBURSEMENT IN A CALENDAR YEAR SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR
REIMBURSEMENT IN ANY OTHER CALENDAR YEAR.


 


(D)          VACATION.  EMPLOYEE WILL RECEIVE FIFTEEN BUSINESS DAYS PAID
VACATION TIME OFF, SUCH TIME TO BE TAKEN WITH THE APPROVAL OF THE CEO OR HIS
DESIGNEE, AT SUCH TIMES SO AS NOT TO DISRUPT THE OPERATIONS OF THE COMPANY.


 


(E)           AUTOMOBILE ALLOWANCE.  WHILE EMPLOYED BY THE COMPANY HEREUNDER,
THE COMPANY SHALL PROVIDE EMPLOYEE WITH A VEHICLE CLASSIFIED AS E-85 AND WILL
REIMBURSE ALL COST INCURRED IN THE USE OF THAT AUTOMOBILE FOR BUSINESS OR
PERSONAL PURPOSES, INCLUDING WITHOUT LIMITATION THE COSTS OF INSURING,
MAINTAINING AND OPERATING THE AUTOMOBILE; PROVIDED, HOWEVER, THAT EMPLOYEE SHALL
SUBMIT VERIFICATION OF EXPENSES WITHIN 30 DAYS AFTER THE DATE THE EXPENSE WAS
INCURRED, AND THE COMPANY SHALL REIMBURSE EMPLOYEE FOR SUCH EXPENSES ELIGIBLE
FOR REIMBURSEMENT WITHIN 30 DAYS THEREAFTER.  THE RIGHT TO REIMBURSEMENT
HEREUNDER IS NOT SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANY OTHER BENEFIT, AND
THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT IN A CALENDAR YEAR SHALL NOT
AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER CALENDAR YEAR.  SUCH
AUTOMOBILE PLAN WILL BE STRUCTURED WITHIN IRS REQUIREMENTS FOR PERSONAL USE OF A
COMPANY VEHICLE.  IN ADDITION TO COMPLYING WITH THE COMPANY’S SUBSTANCE ABUSE
POLICY AND TESTING PROGRAM, EMPLOYEE  SHALL NEVER DRIVE THE VEHICLE WHILE
IMPAIRED BY OR UNDER THE INFLUENCE OF ALCOHOL OR ILLEGAL DRUGS.


 


(F)             ANNUAL PERFORMANCE BONUS.  FOR EACH COMPLETE FISCAL YEAR THAT
EMPLOYEE IS EMPLOYED BY THE COMPANY, EMPLOYEE SHALL BE ELIGIBLE FOR AN ANNUAL
BONUS IN AN AMOUNT UP TO 25% OF EMPLOYEE’S BASE SALARY DURING SUCH FISCAL YEAR. 
EMPLOYEE’S ELIGIBILITY FOR ANY SUCH BONUS, AND THE AMOUNT OF ANY SUCH BONUS THAT
IS PAID, SHALL BE BASED UPON AND SUBJECT TO REASONABLE CRITERIA ESTABLISHED BY
THE BOARD OR A COMMITTEE OF THE BOARD.  ANY BONUS EARNED BY EMPLOYEE FOR A
FISCAL YEAR SHALL BE PAYABLE TO EMPLOYEE NO LATER THAN 60 DAYS FOLLOWING THE
FISCAL YEAR FOR WHICH THE BONUS WAS EARNED.   EMPLOYEE WILL NOT BE ELIGIBLE FOR
A BONUS FOR PERFORMANCE DURING 2006.


 


4.              AFFILIATED ENTITIES.  AS USED IN THIS AGREEMENT, “AFFILIATES”
INCLUDES THE COMPANY AND EACH CORPORATION, PARTNERSHIP, LLC OR OTHER ENTITY THAT
CONTROLS THE COMPANY, IS CONTROLLED BY THE COMPANY, OR IS UNDER COMMON CONTROL
WITH THE COMPANY (IN EACH CASE “CONTROL” MEANING THE DIRECT OR INDIRECT
OWNERSHIP OF 50% OR MORE OF ALL OUTSTANDING EQUITY INTERESTS).


 


5.              CONFIDENTIAL INFORMATION.  EXCEPT AS PERMITTED BY THE COMPANY,
EMPLOYEE WILL NOT AT ANY TIME DIVULGE, FURNISH OR MAKE ACCESSIBLE TO ANYONE OR
USE IN ANY WAY OTHER THAN IN THE


 

--------------------------------------------------------------------------------


 


ORDINARY COURSE OF THE BUSINESS OF THE COMPANY OR ITS AFFILIATES, ANY
CONFIDENTIAL, PROPRIETARY OR SECRET KNOWLEDGE OR INFORMATION OF THE COMPANY OR
ITS AFFILIATES THAT EMPLOYEE HAS ACQUIRED OR WILL ACQUIRE ABOUT THE COMPANY OR
ITS AFFILIATES, WHETHER DEVELOPED BY EMPLOYEE OR BY OTHERS, CONCERNING (I) ANY
TRADE SECRETS, (II) ANY CONFIDENTIAL, PROPRIETARY OR SECRET DESIGNS, PROGRAMS,
PROCESSES, FORMULAE, PLANS, DEVICES OR MATERIAL (WHETHER OR NOT PATENTED OR
PATENTABLE) DIRECTLY OR INDIRECTLY USEFUL IN ANY ASPECT OF THE BUSINESS OF THE
COMPANY OR OF ITS AFFILIATES, (III) ANY CUSTOMER OR SUPPLIER LISTS, (IV) ANY
CONFIDENTIAL, PROPRIETARY OR SECRET DEVELOPMENT OR RESEARCH WORK, (V) ANY
STRATEGIC OR OTHER BUSINESS, MARKETING OR SALES PLANS, (VI) ANY FINANCIAL DATA
OR PLANS, OR (VIII) ANY OTHER CONFIDENTIAL OR PROPRIETARY INFORMATION OR SECRET
ASPECTS OF THE BUSINESS OF THE COMPANY OR OF ITS AFFILIATES.  EMPLOYEE
ACKNOWLEDGES THAT THE ABOVE-DESCRIBED KNOWLEDGE AND INFORMATION CONSTITUTES A
UNIQUE AND VALUABLE ASSET OF THE COMPANY AND REPRESENTS A SUBSTANTIAL INVESTMENT
OF TIME AND EXPENSE BY THE COMPANY, AND THAT ANY DISCLOSURE OR OTHER USE OF SUCH
KNOWLEDGE OR INFORMATION OTHER THAN FOR THE SOLE BENEFIT OF THE COMPANY OR ITS
AFFILIATES WOULD BE WRONGFUL AND WOULD CAUSE IRREPARABLE HARM TO THE COMPANY. 
THE FOREGOING OBLIGATIONS OF CONFIDENTIALITY WILL NOT APPLY TO ANY KNOWLEDGE OR
INFORMATION THAT (I) IS NOW OR SUBSEQUENTLY BECOMES GENERALLY PUBLICLY KNOWN,
OTHER THAN AS A DIRECT OR INDIRECT RESULT OF THE BREACH OF THIS AGREEMENT,
(II) IS INDEPENDENTLY MADE AVAILABLE TO EMPLOYEE IN GOOD FAITH BY A THIRD PARTY
WHO HAS NOT VIOLATED A CONFIDENTIAL RELATIONSHIP WITH THE COMPANY OR ITS
AFFILIATES, OR (III) IS REQUIRED TO BE DISCLOSED BY LAW OR LEGAL PROCESS.


 


6.              VENTURES.  IF, DURING EMPLOYEE’S EMPLOYMENT WITH THE COMPANY,
EMPLOYEE IS ENGAGED IN OR PROVIDES INPUT INTO THE PLANNING OR IMPLEMENTING OF
ANY PROJECT, PROGRAM OR VENTURE INVOLVING THE COMPANY, ALL RIGHTS IN SUCH
PROJECT, PROGRAM OR VENTURE BELONG TO THE COMPANY.  EXCEPT AS APPROVED IN
WRITING BY THE BOARD OF DIRECTORS OF THE COMPANY, EMPLOYEE WILL NOT BE ENTITLED
TO ANY INTEREST IN ANY SUCH PROJECT, PROGRAM OR VENTURE OR TO ANY COMMISSION,
FINDER’S FEE OR OTHER COMPENSATION IN CONNECTION THEREWITH.  EMPLOYEE WILL HAVE
NO INTEREST, DIRECT OR INDIRECT, IN ANY CUSTOMER OR SUPPLIER THAT CONDUCTS
BUSINESS WITH THE COMPANY.


 


7.              NON-COMPETITION AND NON-SOLICITATION AGREEMENTS.


 


(A)           AGREEMENT NOT TO COMPETE.  DURING EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY OR ANY AFFILIATES AND FOR A PERIOD OF TWENTY-FOUR (24) CONSECUTIVE
MONTHS FROM AND AFTER THE TERMINATION OF EMPLOYEE’S EMPLOYMENT, WHETHER SUCH
TERMINATION IS WITH OR WITHOUT CAUSE, OR WHETHER SUCH TERMINATION IS AT THE
INSTANCE OF EMPLOYEE OR THE COMPANY, EMPLOYEE WILL NOT, DIRECTLY OR INDIRECTLY,
ENGAGE IN ANY BUSINESS, IN THE AREA WITHIN A 100-MILE RADIUS OF THE COMPANY’S
HEADQUARTERS OR ANY OF THE COMPANY’S ETHANOL PLANTS OR PROSPECTIVE ETHANOL
PLANTS, RELATING TO THE DESIGN, DEVELOPMENT, CONSTRUCTION OR OPERATION OF AN
ETHANOL PLANT.  FOR PURPOSES OF THIS SECTION, EMPLOYEE AGREES NOT TO ENGAGE IN
ANY SUCH ACTIVITY AS A PROPRIETOR, PRINCIPAL, AGENT, PARTNER, OFFICER, DIRECTOR,
STOCKHOLDER, EMPLOYEE, MEMBER OF ANY ASSOCIATION, CONSULTANT, AGENT OR
OTHERWISE.  OWNERSHIP BY EMPLOYEE, AS A PASSIVE INVESTMENT, OF LESS THAN 1.0% OF
THE OUTSTANDING SHARES OF CAPITAL STOCK OF ANY CORPORATION LISTED ON A NATIONAL
SECURITIES EXCHANGE OR PUBLICLY TRADED IN THE OVER-THE-COUNTER MARKET WILL NOT
CONSTITUTE A BREACH OF THIS SECTION 7(A).


 

--------------------------------------------------------------------------------


 


(B)          AGREEMENT NOT TO SOLICIT OR HIRE AWAY EMPLOYEES. DURING EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY OR ANY AFFILIATES AND FOR A PERIOD OF TWENTY-FOUR
(24) CONSECUTIVE MONTHS FROM AND AFTER THE TERMINATION OF EMPLOYEE’S EMPLOYMENT,
WHETHER SUCH TERMINATION IS WITH OR WITHOUT CAUSE, OR WHETHER SUCH TERMINATION
IS AT THE INSTANCE OF EMPLOYEE OR THE COMPANY, EMPLOYEE WILL NOT, DIRECTLY OR
INDIRECTLY, HIRE, ENGAGE OR SOLICIT ANY PERSON WHO IS THEN AN EMPLOYEE OR
CONTRACTOR OF THE COMPANY OR WHO WAS AN EMPLOYEE OF THE COMPANY AT ANY TIME
DURING THE TWELVE-MONTH PERIOD IMMEDIATELY PRECEDING EMPLOYEE’S TERMINATION OF
EMPLOYMENT, IN ANY MANNER OR CAPACITY, INCLUDING WITHOUT LIMITATION AS A
PROPRIETOR, PRINCIPAL, AGENT, PARTNER, OFFICER, DIRECTOR, STOCKHOLDER, EMPLOYEE,
MEMBER OF ANY ASSOCIATION, CONSULTANT OR OTHERWISE.


 


(C)           AGREEMENT NOT TO SOLICIT CUSTOMERS AND OTHER BUSINESS RELATIONS.
DURING EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR ANY AFFILIATES AND FOR A PERIOD
OF TWENTY-FOUR (24) CONSECUTIVE MONTHS FROM AND AFTER THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT, WHETHER SUCH TERMINATION IS WITH OR WITHOUT CAUSE, OR
WHETHER SUCH TERMINATION IS AT THE INSTANCE OF EMPLOYEE OR THE COMPANY, EMPLOYEE
WILL NOT, DIRECTLY OR INDIRECTLY, SOLICIT, REQUEST, ADVISE OR INDUCE ANY CURRENT
OR POTENTIAL CUSTOMER, SUPPLIER OR OTHER BUSINESS CONTACT OF THE COMPANY TO
CANCEL, CURTAIL OR OTHERWISE ADVERSELY CHANGE ITS RELATIONSHIP WITH THE COMPANY,
IN ANY MANNER OR CAPACITY, INCLUDING WITHOUT LIMITATION AS A PROPRIETOR,
PRINCIPAL, AGENT, PARTNER, OFFICER, DIRECTOR, STOCKHOLDER, EMPLOYEE, MEMBER OF
ANY ASSOCIATION, CONSULTANT OR OTHERWISE.


 


(D)          ACKNOWLEDGMENT.  EMPLOYEE HEREBY ACKNOWLEDGES THAT THE PROVISIONS
OF THIS SECTION 7 ARE REASONABLE AND NECESSARY TO PROTECT THE LEGITIMATE
INTERESTS OF THE COMPANY AND THAT ANY VIOLATION OF THIS SECTION 7 BY EMPLOYEE
WILL CAUSE SUBSTANTIAL AND IRREPARABLE HARM TO THE COMPANY TO SUCH AN EXTENT
THAT MONETARY DAMAGES ALONE WOULD BE AN INADEQUATE REMEDY THEREFORE.


 


(E)           BLUE PENCIL DOCTRINE.  IF THE DURATION OF, THE SCOPE OF, OR ANY
BUSINESS ACTIVITY COVERED BY ANY PROVISION OF THIS SECTION 7 IS IN EXCESS OF
WHAT IS DETERMINED TO BE VALID AND ENFORCEABLE UNDER APPLICABLE LAW, SUCH
PROVISION WILL BE CONSTRUED TO COVER ONLY THAT DURATION, SCOPE OR ACTIVITY THAT
IS DETERMINED TO BE VALID AND ENFORCEABLE.  EMPLOYEE HEREBY ACKNOWLEDGES THAT
THIS SECTION 7 WILL BE GIVEN THE CONSTRUCTION WHICH RENDERS ITS PROVISIONS VALID
AND ENFORCEABLE TO THE MAXIMUM EXTENT, NOT EXCEEDING ITS EXPRESS TERMS, POSSIBLE
UNDER APPLICABLE LAW.


 


8.              PATENTS, COPYRIGHTS AND RELATED MATTERS.


 


(A)           DISCLOSURE AND ASSIGNMENT.  EMPLOYEE AGREES TO IMMEDIATELY
DISCLOSE TO THE COMPANY ANY AND ALL IMPROVEMENTS AND INVENTIONS THAT EMPLOYEE
MAY CONCEIVE AND/OR REDUCE TO PRACTICE INDIVIDUALLY OR JOINTLY WITH OTHERS WHILE
EMPLOYEE IS EMPLOYED WITH THE COMPANY OR ANY OF ITS AFFILIATES.  ANY SUCH
IMPROVEMENTS AND INVENTIONS WILL BE THE SOLE AND EXCLUSIVE PROPERTY OF THE
COMPANY AND EMPLOYEE SHALL IMMEDIATELY ASSIGN, TRANSFER AND SET OVER TO THE
COMPANY EMPLOYEE’S ENTIRE RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL OF
SUCH IMPROVEMENT AND INVENTIONS AS ARE SPECIFIED IN THIS SECTION 8(A), AND IN
AND TO ANY AND ALL APPLICATIONS FOR LETTERS PATENT THAT MAY BE FILED ON SUCH
INVENTIONS, AND IN AND TO ANY AND ALL LETTERS PATENT THAT MAY ISSUE, OR BE
ISSUED, UPON SUCH


 

--------------------------------------------------------------------------------


 


APPLICATIONS.  IN CONNECTION THEREWITH AND FOR NO ADDITIONAL COMPENSATION
THEREFOR, BUT AT NO EXPENSE TO EMPLOYEE, EMPLOYEE WILL SIGN ANY AND ALL
INSTRUMENTS DEEMED NECESSARY BY THE COMPANY FOR PATENT PROTECTION OF SUCH
INVENTIONS.


 


(B)          COPYRIGHTABLE MATERIAL.  ALL RIGHT, TITLE AND INTEREST IN ALL
COPYRIGHTABLE MATERIAL THAT EMPLOYEE SHALL CONCEIVE OR ORIGINATE INDIVIDUALLY OR
JOINTLY WITH OTHERS, AND THAT ARISE IN CONNECTION WITH EMPLOYEE’S SERVICES
HEREUNDER OR KNOWLEDGE OF CONFIDENTIAL AND PROPRIETARY INFORMATION OF THE
COMPANY, WILL BE THE PROPERTY OF THE COMPANY AND ARE HEREBY ASSIGNED BY EMPLOYEE
TO THE COMPANY OF ITS AFFILIATES, ALONG WITH OWNERSHIP OF ANY AND ALL COPYRIGHTS
IN THE COPYRIGHTABLE MATERIAL.  WHERE APPLICABLE, WORKS OF AUTHORSHIP CREATED BY
EMPLOYEE RELATING TO THE COMPANY OR ITS AFFILIATES AND ARISING OUT OF EMPLOYEE’S
KNOWLEDGE OF CONFIDENTIAL AND PROPRIETARY INFORMATION OF THE COMPANY SHALL BE
CONSIDERED “WORKS MADE FOR HIRE,” AS DEFINED IN THE U.S. COPYRIGHT ACT, AS
AMENDED.


 


9.              RETURN OF RECORDS AND PROPERTY.  UPON TERMINATION OF EMPLOYEE’S
EMPLOYMENT OR AT ANY TIME UPON THE COMPANY’S REQUEST, EMPLOYEE WILL PROMPTLY
DELIVER TO THE COMPANY ANY AND ALL COMPANY AND AFFILIATE RECORDS AND ANY AND ALL
COMPANY AND AFFILIATE PROPERTY IN EMPLOYEE’S POSSESSION OR UNDER EMPLOYEE’S
CONTROL, INCLUDING WITHOUT LIMITATION MANUALS, BOOKS, BLANK FORMS, DOCUMENTS,
LETTERS, MEMORANDA, NOTES, NOTEBOOKS, REPORTS, PRINTOUTS, COMPUTER DISKS,
COMPUTER TAPES, SOURCE CODES, DATA, TABLES OR CALCULATIONS AND ALL COPIES
THEREOF, DOCUMENTS THAT IN WHOLE OR IN PART CONTAIN ANY TRADE SECRETS OR
CONFIDENTIAL, PROPRIETARY OR OTHER SECRET INFORMATION OF THE COMPANY OR ITS
AFFILIATES AND ALL COPIES THEREOF, AND KEYS, ACCESS CARDS, ACCESS CODES,
PASSWORDS, CREDIT CARDS, PERSONAL COMPUTERS, TELEPHONES AND OTHER ELECTRONIC
EQUIPMENT BELONGING TO THE COMPANY OR ITS AFFILIATES.


 


10.       REMEDIES.  EMPLOYEE ACKNOWLEDGES THAT IT WOULD BE DIFFICULT TO FULLY
COMPENSATE THE COMPANY FOR MONETARY DAMAGES RESULTING FROM ANY BREACH BY HIM OF
THE PROVISIONS HEREOF.  ACCORDINGLY, IN THE EVENT OF ANY ACTUAL OR THREATENED
BREACH OF ANY SUCH PROVISIONS, THE COMPANY WILL, IN ADDITION TO ANY OTHER
REMEDIES IT MAY HAVE, BE ENTITLED TO INJUNCTIVE AND OTHER EQUITABLE RELIEF TO
ENFORCE SUCH PROVISIONS, AND SUCH RELIEF MAY BE GRANTED WITHOUT THE NECESSITY OF
PROVING ACTUAL MONETARY DAMAGES.  IN THE EVENT THAT A COURT OF COMPETENT
JURISDICTION CONCLUDES THAT EMPLOYEE HAS VIOLATED EMPLOYEE’S OBLIGATIONS UNDER
PARAGRAPHS 5, 6, 7, 8 OR 9 OF THIS AGREEMENT, EMPLOYEE SHALL ALSO BE LIABLE TO
THE COMPANY FOR THE REASONABLE COSTS AND ATTORNEYS’ FEES THAT IT INCURS IN ANY
LEGAL ACTION IN WHICH IT ENFORCES ITS LEGAL RIGHTS UNDER THOSE PARAGRAPHS.


 


11.       TERMINATION OF EMPLOYMENT.  THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
WILL TERMINATE IMMEDIATELY UPON:


 


(A)          EMPLOYEE’S RECEIPT OF WRITTEN NOTICE FROM THE COMPANY OF THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT, EFFECTIVE AS OF THE DATE INDICATED IN SUCH
NOTICE;


 


(B)         THE COMPANY’S RECEIPT OF EMPLOYEE’S WRITTEN RESIGNATION FROM THE
COMPANY, EFFECTIVE AS OF THE DATE INDICATED IN SUCH RESIGNATION OR EMPLOYEE’S
ABANDONMENT OF HIS EMPLOYMENT OR RESIGNATION OTHER THAN BY NOTICE FROM THE
COMPANY;;


 


(C)          EMPLOYEE’S DISABILITY (AS DEFINED BELOW); OR


 

--------------------------------------------------------------------------------


 


(D)         EMPLOYEE’S DEATH.


 

The date upon which Employee’s termination of employment with the Company occurs
is the “Termination Date.”  For purposes of Section 12 of this Agreement only,
with respect to timing of any payments thereunder, the “Termination Date” shall
mean the date on which a “separation from service” has occurred for purposes of
section 409A of the Internal Revenue Code, and the regulations and guidance
thereunder.

 

“Disability” means the inability of Employee to perform on a full-time basis the
duties and responsibilities of Employee’s employment with the Company by reason
of illness or other physical or mental impairment or condition, if such
inability continues for an uninterrupted period of 90 days or for more than 90
complete days during any 12-month period.  Notwithstanding any other provision
of this Agreement, the Termination of Employee’s employment does not terminate
Employee’s other obligations under this Agreement.

 


12.       PAYMENTS UPON TERMINATION OF EMPLOYMENT.


 

(a)           Payments Upon Involuntary Termination Without Cause Or Resignation
For Good Reason.   If Employee’s employment with the Company is terminated by
the Company for any reason other than for “Cause” (as defined below), including
without limitation termination of Employee’s employment in connection with a
Change in Control (as defined herein), or by Employee as a result of his
resignation for “Good Reason” (as defined below) such that Employee’s
Termination Date occurs within twenty-four (24) months after the occurrence of
the condition which is the basis for the Good Reason termination by Employee,
then Employee shall in either case receive from Company the following severance
pay and benefits.

 

(1)          The Company will pay Employee severance pay in an aggregate amount
equal to fifty two weeks of Employee’s weekly base salary amount immediately
prior to the Termination Date, payable over one year in equal installments in
accordance with the Company’s regular payroll practices, with the first payment
beginning no earlier than the expiration of all applicable rescission periods
provided by law and no later than forty-five (45) calendar days following the
termination of employment.

 

(2)          The Company will pay Employee a pro rata portion (based on the
portion of the fiscal year Employee provided services to the Company) of any
annual performance bonus pursuant to Section 3(e) that would have been payable
to Employee if he had remained employed by the Company for the fiscal year in
which the Termination Date occurs, based on actual Company performance for such
fiscal year.  Such payment shall be made in the same manner and at the same time
that annual incentive bonus payments are made to current executive officers of
the Company, but no earlier than the expiration of all applicable

 

--------------------------------------------------------------------------------


 

rescission periods provided by law and no later than the date 2-1/2 months
following the end of the fiscal year.

 

(3)          The Company will continue to provide Employee’s and his family’s
then-applicable health, dental, disability and life insurance under the same
terms and conditions as then made available to other Company employees and their
families (the employer- and employee-portions being the same as for then-current
Company employees) for up to one year following the Termination Date.  The
Company shall be entitled to cease providing any health, dental, disability, or
life insurance benefits prior to one year after the Termination Date if Employee
becomes eligible for group health, dental, disability or life insurance coverage
(as applicable) from any other employer.  Once Employee has become eligible for
comparable group health, dental, disability or life insurance coverage from any
other such employer, Employee shall promptly and fully disclose this fact to the
Company in writing and shall be liable to repay any amounts to the Company that
should have been so mitigated or reduced but for Employee’s failure or
unwillingness to make such disclosure.

 

(b)          If a Change in Control (as defined in Appendix A of this Agreement)
occurs and Employee’s employment with the Company is terminated by the Company
without Cause then, in addition to the severance pay and benefits payable to
Employee pursuant to Sections 12(a)(1)(2) and (3), and provided that such
termination occurs during a period beginning the earlier of (x) the date the
Company signs a letter of intent regarding the Change in Control transaction or
(y) 60 days prior to the consummation of the Change in Control, and ending on
the day immediately prior to the date of Change in Control, Employee shall
receive severance pay in an aggregate amount equal to the lesser of (x) fifty
two weeks of Employee’s weekly base salary amount immediately prior to the
Termination Date, or (y) Employee’s weekly base salary amount for the number of
weeks Employee had been employed by the Company or its successor as of the
Termination Date, payable in equal installments in accordance with the Company’s
regular payroll practices, beginning on the first payroll date following the
last severance payment made pursuant to Section 12(a)(1) above.

 

(c)           If a Change in Control occurs and Employee’s employment with the
Company or its successor is terminated by the Company or its successor without
Cause or by Employee for Good Reason then, in addition to the severance pay and
benefits payable to Employee pursuant to Sections 12(a)(1)(2) and (3), and
provided that such termination occurs (1) during the period starting on the date
of consummation of the Change in Control transaction and ending two years after
consummation of the Change in Control transaction in respect of termination by
Company or its successor, or (2) by Employee as a result of Employee’s
resignation for Good Reason during the period beginning 90 days after the
closing of the Change in Control transaction and ending on the date two years
after consummation of the Change in Control transaction, then

 

--------------------------------------------------------------------------------


 

Employee shall receive severance pay in an aggregate amount equal to the lesser
of (x) fifty two weeks of Employee’s weekly base salary amount immediately prior
to the Termination Date, or (y) Employee’s weekly base salary amount for the
number of weeks Employee had been employed by the Company or its successor as of
the Termination Date, payable in equal installments in accordance with the
Company’s regular payroll practices, beginning on the first payroll date
following the last severance payment made pursuant to Section 12(a)(1) above.

 

(d)          Wages Due.  If Employee’s employment with the Company is terminated
by reason of (1) Employee’s abandonment of Employee’s employment or Employee’s
resignation for any reason; (2) termination of Employee’s employment by the
Company for Cause (as defined below); or (3) Employee’s Disability or death, the
Company will pay to Employee, Employee’s beneficiary or Employee’s estate, as
the case may be, Employee’s base salary through the Termination Date.

 

(e)           Limitations on Severance Pay.  Notwithstanding the foregoing
provisions of this Section 12, the obligation of the Company to make any of the
termination payments to Employee in Sections 12(a), 12(b), or 12(c) of this
Agreement is contingent upon Employee’s execution of a full and valid release of
claims arising out of his employment or the termination of that employment in
favor of the Company, its officers, directors, agents, employees, successors,
assigns and affiliates.  Execution of such a release and the expiration of any
applicable rescission period, following such execution, is a condition precedent
to the Company’s obligation to make any of the termination payments set forth in
this Agreement.

 

                         The Company will not be obligated to make any payments
or provide any benefits under this Section 12 if Employee’s employment with the
Company is terminated by the Company in connection with a Change in Control and
the Employee rejects an offer of employment in the Minneapolis, Minnesota
metropolitan area from any successor in interest of the Company in respect of
the Change in Control on terms that are comparable to those provided for by this
Agreement.

 

(f)             If, as of the Termination Date, Employee is a “specified
employee” under Section 409A(a)(2)(B)(i) of the Code, and if any payments that
Employee is entitled to receive hereunder may not be made at the time
contemplated by the terms of this Agreement without causing Employee to be
subject to the additional tax imposed by Section 409A of the Code, then any such
payments under this Agreement that would have been paid during the period six
months after Termination Date shall be held and paid in a lump sum on the first
day of the seventh month following the Termination Date (without interest or
earnings).  Such deferral, if any, shall have no effect on any payments
scheduled following the period six months after the Termination Date.

 

 (g)       For purposes of this Agreement, “Cause” shall mean:

 

--------------------------------------------------------------------------------


 

(1)          an act of dishonesty undertaken by Employee and intended to result
in personal gain or enrichment of Employee or another at the expense of the
Company or its Affiliates;

 

(2)          unlawful conduct or gross misconduct by Employee, whether on the
job or off the job, that, in either event, is publicly detrimental to the
reputation or goodwill of the Company;

 

(3)          the conviction of Employee of a felony, or Employee’s entry of a no
contest or nolo contendre plea to a felony;

 

(4)          persistent failure of Employee to perform Employee’s material
duties and responsibilities hereunder or to meet reasonable performance
objectives set by the CEO or Board, as applicable, from time to time, which
failure is willful and deliberate on Employee’s part and has not been cured by
Employee within fifteen (15) days after written notice thereof to Employee from
the Company;

 

(5)          willful and deliberate breach by Employee of his fiduciary
obligations as an officer or director of the Company; or

 

(6)          material breach of any terms or conditions of this Agreement by
Employee which breach has not been cured by Employee within fifteen (15) days
after written notice thereof to Employee from the Company.

 

                         For the purposes of this Section 12(g), no act or
failure to act on Employee’s part shall be considered “dishonest,” “willful” or
“deliberate” unless done or omitted to be done by Employee in bad faith and
without reasonable belief that Employee’s action or omission was in the best
interests of the Company.  Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board shall be conclusively
presumed to be done, or omitted to be done, by Employee in good faith and in the
best interests of the Company.

 

(h)          For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following conditions without Employee’s consent,
provided that Employee has first given written notice to the Company of the
existence of the condition within 90 days of the occurrence of such condition
which is the basis for Good Reason termination by Employee, and the Company has
failed to remedy the condition within 30 days thereafter:

 

(1)          a material reduction in the duties, responsibilities, or authority
of Employee, whether such reduction is initiated by Company or any successor in
interest (except in connection with the termination of Employee’s employment for
Cause);

 

--------------------------------------------------------------------------------


 

(2)          A material reduction in the duties, responsibilities, or authority
of the person to whom Employee reports;

 

(3)          any reduction in Employee’s base salary or failure to pay Employee
any base salary or bonus to which he is entitled under this Agreement;

 

(4)          any material breach by the Company of its obligations under this
Agreement;

 

(5)          requiring Employee to be principally based at any office or
location more than 50 miles from Minneapolis, Minnesota (other than for normal
travel in connection with Employee’s performance of responsibilities hereunder);
or

 

 (6) the failure of the Company to assign this Agreement to a successor pursuant
to Section 13(i), or failure of such successor to explicitly assume and agree to
be bound by this Agreement.


 


13.       MISCELLANEOUS.


 


(A)           TAX MATTERS.  EMPLOYEE ACKNOWLEDGES THAT THE COMPANY SHALL DEDUCT
FROM ANY COMPENSATION PAYABLE TO EMPLOYEE OR PAYABLE ON HIS BEHALF UNDER THIS
AGREEMENT ALL APPLICABLE FEDERAL, STATE, AND LOCAL INCOME AND EMPLOYMENT TAXES
AND OTHER TAXES AND WITHHOLDINGS REQUIRED BY LAW.


 


(B)          GOVERNING LAW.  ALL MATTERS RELATING TO THE INTERPRETATION,
CONSTRUCTION, APPLICATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT WILL BE
GOVERNED BY THE LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE, WHETHER OF THE STATE OF MINNESOTA
OR ANY OTHER JURISDICTION, THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF MINNESOTA.


 


(C)           JURISDICTION AND VENUE.  EMPLOYEE AND THE COMPANY CONSENT TO
JURISDICTION OF THE COURTS OF THE STATE OF MINNESOTA AND/OR THE FEDERAL DISTRICT
COURTS, DISTRICT OF MINNESOTA, FOR THE PURPOSE OF RESOLVING ALL ISSUES OF LAW,
EQUITY, OR FACT, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.


 


(D)          ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES RELATING TO EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND SUPERSEDES
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS WITH RESPECT TO SUCH SUBJECT MATTER, AND
THE PARTIES HERETO HAVE MADE NO AGREEMENTS, REPRESENTATIONS OR WARRANTIES
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT THAT ARE NOT SET FORTH HEREIN.


 


(E)           AMENDMENTS.  NO AMENDMENT OR MODIFICATION OF THIS AGREEMENT WILL
BE DEEMED EFFECTIVE UNLESS MADE IN WRITING AND EMPLOYEE AND THE CEO OF THE
CHAIRMAN OF THE BOARD.


 


(F)             NO WAIVER.  NO TERM OR CONDITION OF THIS AGREEMENT WILL BE
DEEMED TO HAVE BEEN WAIVED, EXCEPT BY A STATEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF THE WAIVER IS SOUGHT.  ANY WRITTEN WAIVER WILL NOT
BE DEEMED A CONTINUING WAIVER


 

--------------------------------------------------------------------------------


 


UNLESS SPECIFICALLY STATED, WILL OPERATE ONLY AS TO THE SPECIFIC TERM OR
CONDITION WAIVED AND WILL NOT CONSTITUTE A WAIVER OF SUCH TERM OR CONDITION FOR
THE FUTURE OR AS TO ANY ACT OTHER THAN THAT SPECIFICALLY WAIVED.


 


(G)          ASSIGNMENT.  THIS AGREEMENT IS NOT ASSIGNABLE, IN WHOLE OR IN PART,
BY EMPLOYEE.  THE COMPANY’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT MAY BE
ASSIGNED BY THE COMPANY (1) TO AN AFFILIATE OR (2) TO ANY CORPORATION OR OTHER
PERSON OR BUSINESS ENTITY TO WHICH THE COMPANY MAY SELL OR TRANSFER ALL OR
SUBSTANTIALLY ALL OF ITS INTEREST IN THE COMPANY OR ANY OPERATING FACILITY OR
FACILITIES.  AFTER ANY SUCH ASSIGNMENT BY THE COMPANY, THE COMPANY WILL BE
DISCHARGED FROM ALL FURTHER LIABILITY HEREUNDER AND SUCH ASSIGNEE WILL
THEREAFTER BE DEEMED TO BE “THE COMPANY” FOR PURPOSES OF ALL TERMS AND
CONDITIONS OF THIS AGREEMENT, INCLUDING THIS SECTION 13.


 


(H)          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY FACSIMILE
SIGNATURE AND IN ANY NUMBER OF COUNTERPARTS, AND SUCH COUNTERPARTS EXECUTED AND
DELIVERED, EACH AS AN ORIGINAL, WILL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


(I)              SEVERABILITY.  SUBJECT TO SECTION 7(E) HEREOF, TO THE EXTENT
THAT ANY PORTION OF ANY PROVISION OF THIS AGREEMENT IS HELD INVALID OR
UNENFORCEABLE, IT WILL BE CONSIDERED DELETED HEREFROM AND THE REMAINDER OF SUCH
PROVISION AND OF THIS AGREEMENT WILL BE UNAFFECTED AND WILL CONTINUE IN FULL
FORCE AND EFFECT.


 


(J)              CAPTIONS AND HEADINGS.  THE CAPTIONS AND PARAGRAPH HEADINGS
USED IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT AFFECT
THE CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT OR ANY OF THE PROVISIONS
HEREOF.


 

(remainder of page intentionally left blank)

 

--------------------------------------------------------------------------------


 

SIGNATURES

 

                Employee and the Company have executed this Agreement as of the
date set forth in the first paragraph.

 

 

 

Advanced BioEnergy LLC

 

 

 

 

 

 

Date:

 

, 2007

By:

/s/ Revis L. Stephenson III

 

 

 

Its Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

Date:

 

, 2007

/s/ Rich Peterson

 

 

 

Rich Peterson

 

--------------------------------------------------------------------------------


 

Appendix A

 

“Change in Control” for purposes of this Amended and Restated Employment
Agreement shall mean the occurrence of any one or more of the following:

 

(1)           the acquisition, during any 12 consecutive month period that ends
subsequent to the Effective Date, by any “person” (within the meaning of section
13(d)(3) or 14(d)(2) of the Exchange Act) (an “Acquirer”) of ownership
(determined taking into account the ownership attribution rules of
Section 318(a) of the Code) of membership interests of the Company possessing
30% or more of the total voting power of the then outstanding membership
interests of the Company; provided that for purposes of this paragraph (1):

 

(a)           any membership interests of the Company owned by the Acquirer
prior to the start of the applicable 12 consecutive month period shall not be
counted toward the 30% threshold specified above; and

 

(b)           an acquisition shall not constitute a Change in Control pursuant
to this paragraph (1) if: (i) prior to the acquisition, the Acquirer owns
membership interests of the Company possessing more than 50% of the total fair
market value or total voting power of the then outstanding membership interests
of the Company; (ii) the acquisition occurs after the Acquirer has satisfied the
30% threshold specified in paragraph (1) above; (iii) the acquisition is by the
Company or a Subsidiary of the Company; (iv) the acquisition is by an employee
benefit plan (or related trust) sponsored or maintained by the Company or one or
more of its Subsidiaries; (v) the acquisition is by the Employee or any group
that includes the Employee; or (vi) the acquisition is by a surviving or
acquiring entity in connection with a Business Combination described in clause
(4)(a) below;

 

(2)           the acquisition by an Acquirer of membership interests of the
Company that, together with membership interests already held by such Acquirer,
constitutes more than 50% of the total fair market value or total voting power
of the membership interests of the Company, other than an acquisition by an
Acquirer who, prior to the acquisition, owned more than 50% of the total fair
market value or total voting power of the membership interests of the Company;

 

(3)           the replacement, during any 12 consecutive month period that ends
subsequent to the Effective Date, of a majority of the members of the Board with
members whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election;

 

(4)           the consummation of a merger or consolidation of the Company with
or into another entity, a statutory share exchange or a similar business
combination involving the Company (each, a “Business Combination”) which,
subsequent to the Effective Date, has been approved by the stockholders of the
Company, other than (a) a Business Combination where the holders of membership
interests of the Company immediately before the Business Combination own,
directly or indirectly, 65% or more of the total voting power of all the
outstanding equity securities of the surviving or acquiring entity resulting
from such Business Combination, or (b) a Business Combination where the Employee
or a group that includes the Employee owns, directly or indirectly, 30% or more
of the total value or voting power of all the outstanding equity interests of
the surviving or acquiring entity resulting from such Business Combination; or

 

--------------------------------------------------------------------------------


 

(5)           the acquisition, during any 12 consecutive month period that ends
subsequent to the Effective Date, by an Acquirer of assets of the Company with a
total gross fair market value (determined without regard to any liabilities
associated with such assets) equal to more than 40% of the total gross fair
market value of all assets of the Company immediately prior to the acquisition,
other than an acquisition (a) by a holder of membership interests in the Company
immediately prior to such acquisition in exchange for or with respect to its
Company membership interests, (b) by an entity 65% or more of the total voting
power of which is owned, directly or indirectly, by the Company, (c) by a Person
or group (within the meaning of 26 CFR § 1.409A-3(i)(5)(vii)(C)) that owns,
directly or indirectly, 65% or more of the total voting power of all outstanding
membership interests of the Company, (d) an entity 65% or more of the total
voting power of which is owned, directly or indirectly, by a Person or group
described in the immediately preceding clause (c), or (e) by a corporation 30%
or more of the total value or voting power of which is owned, directly or
indirectly, by the Employee or a group that includes the Employee;

 

provided, however, that in each case the transaction or transactions constitutes
a change in the ownership of the Company, a change in the effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, as determined under Section 409A of the Code.

 

--------------------------------------------------------------------------------